Title: To James Madison from Robert Fulton, 24 December 1813 (Abstract)
From: Fulton, Robert
To: Madison, James


        § From Robert Fulton. 24 December 1813. “‘… a Vessel of war of 24 guns to be moved by Steam without the aid of wind or Sails & particularly calculated for harbour and coast defence which to the United States is of the utmost importance.’ Fulton describes the activities of a committee headed by General Dearborn and Thomas Morris which is in unanimous agreement that every effort should be made at once to raise funds for the project by subscription’ … to which many will from patriotic feelings give their aid but others … [will wish] for a return of their capital with a profit and considering that peace may possibly be made before the Vessel can be finished. …’
        “Fulton therefore proposes: ‘The government, if this society should think proper to make the offer [to provide funds to build the vessel], shall purchase said Vessel at 100 percent above the first cost. Had I such a contract with government I could fill the subscription in one day. … And this I conceive an excellent bargain for government because it does not risque the experiment. … You will feel the importance of having such a destructive engine in action as soon as possible. To that end not a moment is to be lost, if government agrees to the above terms. … I am convinced … that this is a sure and cheap means to drive the enemy forever from our harbours and coast. … I have named this new invention the Demologos; that is, The Argument of the people. The company goes under the name of The Coast Defence society. This engine and plan is so different from anything within the usual operations of the Secretary of the Navy and depending, as I presume, wholy on the president that to save time I have thought proper to write direct to you and hope for your warm support to a measure which I am convinced will repay you. …’”
      